
	

113 S262 IS: Veterans Education Equity Act of 2013
U.S. Senate
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 262
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2013
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide equity
		  for tuition and fees for individuals entitled to educational assistance under
		  the Post-9/11 Educational Assistance Program of the Department of Veterans
		  Affairs who are pursuing programs of education at institutions of higher
		  learning, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Education Equity Act of
			 2013.
		2.Protecting equity
			 for tuition and fees for individuals entitled to assistance under the Post-9/11
			 Educational Assistance Program who are pursuing programs of education at
			 institutions of higher learning
			(a)In
			 generalClause (i) of
			 subparagraph (A) of paragraph (1) of subsection (c) of section 3313 of title
			 38, United States Code, is amended to read as follows:
				
					(i)In the case of a program of education
				pursued at a public institution of higher learning, the lesser of—
						(I)the actual net
				cost for tuition and fees assessed by the institution for the program of
				education after the application of—
							(aa)any
				waiver of, or reduction in, tuition and fees; and
							(bb)any
				scholarship, or other Federal, State, institutional, or employer-based aid or
				assistance (other than loans and any funds provided under section 401(b) of the
				Higher Education Act of 1965 (20 U.S.C. 1070a)) that is provided directly to
				the institution and specifically designated for the sole purpose of defraying
				tuition and fees; or
							(II)the greater
				of—
							(aa)the
				actual net cost for in-State tuition and fees assessed by the institution for
				the program of education after the application of—
								(AA)any waiver of, or
				reduction in, tuition and fees; and
								(BB)any scholarship,
				or other Federal, State, institutional, or employer-based aid or assistance
				(other than loans and any funds provided under section 401(b) of the Higher
				Education Act of 1965 (20 U.S.C. 1070a)) that is provided directly to the
				institution and specifically designated for the sole purpose of defraying
				tuition and fees; or
								(bb)the
				amount equal to—
								(AA)for the academic
				year beginning on August 1, 2011, $17,500; or
								(BB)for any
				subsequent academic year, the amount in effect for the previous academic year
				under this subclause, as increased by the percentage increase equal to the most
				recent percentage increase determined under section 3015(h) of this
				title.
								.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to the payment of educational assistance for an academic year beginning
			 on or after the date of the enactment of this Act.
			
